Appeal from an order of the Family Court, Erie County (Sharon M. Lo Vallo, J.), entered August 9, 2013 in a proceeding pursuant to Social Services Law § 384-b. The order terminated the parental rights of respondent.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent father appeals from an order terminating his parental rights with respect to his son on the ground of permanent neglect. Contrary to the father’s contention, Family Court did not abuse its discretion in refusing to enter a suspended judgment (see Matter of Arella D.P.-D., 35 AD3d 1222, 1223 [2006], lv denied 8 NY3d 809 [2007]). Petitioner established that the father failed to comply with his service plan, i.e., he failed to complete substance abuse treatment successfully, attend scheduled visitation with the child consistently, or verify that he had obtained stable income and housing (see Matter of Mikia H. [Monique K.], 78 AD3d 1575, 1576 [2010], lv dismissed in part and denied in part 16 NY3d 760 [2011]). “The record therefore supports the court’s refusal to grant a suspended judgment inasmuch as the record *1462establishes that the [father] had no ‘realistic feasible plan to care for the child] ] . . . and . . . that [he] was not likely to change [his] behavior’ ” (Matter of Dahmani M. [Jana M.], 104 AD3d 1245, 1246 [2013]; see Matter of Sean W. [Brittany W.], 87 AD3d 1318, 1319 [2011], lv denied 18 NY3d 802 [2011]).
Present — Centra, J.P., Carni, Sconiers, Valentino and Whalen, JJ.